Citation Nr: 0822617	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for lower back 
condition.

2.  Entitlement to service-connection for bilateral leg 
condition, claimed as secondary to lower back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1972 to February 1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a April 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Paul, 
Minnesota which denied the veteran's claims for entitlement 
to service connection for lower a back condition as well as 
service connection for a bilateral leg condition, claimed as 
secondary to a lower back condition. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Petersburg, Florida in May 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issues on appeal were last adjudicated by the RO in a 
supplemental statement of the case dated in August 2007.  
Thereafter, in October 2007, the veteran and his 
representative directed several letters to the RO which 
contained lay evidence in support of the veteran's claims.  
In February 2008, the veteran's Social Security 
Administration (SSA) records, to include all medical 
information used to make a decision regarding SSA benefits, 
were also directed to the RO.  In February 2008, the RO 
issued a memorandum indicating that a supplemental statement 
of the case would not be issued since the additional evidence 
received was not pertinent to the appeal.

The Board agrees that the SSA records are not pertinent 
evidence in that they fail to reference any symptoms of 
either of the veteran's claims.  However, the Board finds 
that the lay evidence submitted is pertinent in they contain 
lay observations by individuals of symptoms they observed 
immediately following the veteran's separation from service, 
and thereafter.  Consequently, those statements must be 
considered.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 
19.37(a) (2007).  It is incumbent upon the RO through the AMC 
to review the evidence and issue an appropriate supplemental 
statement of the case.

Accordingly, the case is REMANDED for the following action:

The AMC should readjudicate the claim of 
entitlement to service connection for a 
back condition as well as a service 
connection for a bilateral leg condition, 
claimed as secondary to the back 
condition.  All evidence received since 
the August 2007 SSOC should be considered.  
If the determination is not a full grant 
of benefits sought, furnish the veteran 
and his representative with a supplemental 
statement of the case, and afford him and 
his representative an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




